Bloodworth, J.
The motion for a new trial contains only the usual general grounds and grounds merely elaborating those grounds. “The evidence was sufficient to authorize the jury to infer that the criminal act of violence set out in the indictment was committed by the accused in pursuance of a common intent; and, in the absence of complaint of any error of law, the conviction for riot must be sustained.” Grier v. State, 11 Ga. App. 767 (2) (76 S. E. 70). The principle announced in the foregoing ruling is controlling in this case. See also Walker v. State, 17 Ga. App. 525 (87 S. E. 711); Lewis v. State, 2 Ga. App. 659 (58 S. E. 1070); Jemley v. State, 121 Ga. 346 (49 S. E. 292).

Judgment affirmed.


Broyles, C. J., and Luke, J., eonour.